Title: From Thomas Jefferson to Henry Tazewell, 31 December 1797
From: Jefferson, Thomas
To: Tazewell, Henry


                    
                        Th:J. to Mr. Tazewell
                        Dec. 31. 97.
                    
                    I found that my statement would be too long to give you the trouble of copying in the form of a narrative from yourself as had been at first proposed. I therefore wrote it in a letter directly to Mr. Henry himself. Indeed I thought it a proper respect for the candid views with which he seemed to ask explanations. While it is in your hands make what use of it you judge expedient by permitting it’s perusal by Mr. Blount, Mr. Beckley and any others you think proper. When you forward it, be so good as to put a wafer in it, and inclose it in your letter. Health and happiness. Adieu.
                